Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 1 of 10 PageID #: 621




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 JEMAL EARLE,

                              Plaintiff,

               -against-                                        [PROPOSED] JOINT
                                                                PRETRIAL ORDER
 CITY OF NEW YORK; NYPD Police Officer
 ANTHONY RIVELLI, Shield No. 9204; NYPD Police                  16 CV 171 (SJ) (RML)
 Officer DAVID PEREZ, Shield No. 18864; NYPD
 Sergeant STEVEN CROZIER, Shield No. 2379; NYPD
 Police Officer MARC A. RUDON, Shield No. 3362;
 NYPD Police Officer ANTHONY M. O’TOOLE;
 NYPD Police Officer ROHAN L. SHAW, Shield No.
 772; Officer JOSEPH VEGA, ID. No. 577021; Officer
 STEVEN FIGUEROA, ID. No. 645205; Officer
 PHILIP PECORARO, ID. No. 086521; Officer
 WALLACE C. GRAY, IV, ID. No. 003461; and JOHN
 and JANE DOE 1 through 10, individually and in their
 official capacities (the names John and Jane Doe being
 fictitious, as the true names are presently unknown),

                              Defendants.



 1. Caption:
    The full caption of the action appears above. If it should please the Court, plaintiff
 withdrew certain claims and the Court dismissed certain others during summary
 judgment practice, resulting in the following amended caption:
     Jemal Earle v. Police Officer Anthony Rivelli
 2. Parties and Counsel:
    Counsel for Plaintiff:
    [trial counsel to be determined]
    Elefterakis, Elefterakis & Panek
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 2 of 10 PageID #: 622




     80 Pine Street, 38th Floor
     New York, New York 10005
     Office: 212-532-1116
     Fax: 212-532-1176

     Counsel for Defendants:

     Angharad K. Wilson
     (with co-counsel to be assigned)
     New York City Law Department
     100 Church Street
     New York, NY 10007
     Tel: (212) 356-2572
     Fax: (212) 356-3509
     awilson@law.nyc.gov

 3. Jurisdiction:
     Plaintiff: Jurisdiction is predicated upon 28 U.S.C §§ 1331 and 1343.
     Defendant: Defendant does not dispute subject matter jurisdiction.
 4. Claims and Defenses:
     Claims to be tried (each brought pursuant to 42 U.S.C. § 1983):1

     a.   False Arrest
     b.   Unreasonable Force
     c.   Malicious Prosecution
     d.   Denial of the Constitutional Right to a Fair Trial
     e.   First Amendment Retaliation




 1Defendant intends to move in limine to preclude any evidence supporting plaintiff’s claims for malicious prosecution,
 denial of the right to a fair trial, and First Amendment retaliation.

 Plaintiff respectfully submits that the Court’s Individual Rules do not call for the parties to identify anticipated motions in
 limine in the proposed joint pretrial. Mr. Earle thus objects to defendant’s improper inclusion of anticipated in limine
 motions herein. Plaintiff further notes that the claims on which defendant purports to move in limine have been properly
 asserted in the second amended complaint and defendant’s summary judgment motion on these claims was already
 considered and denied by the Court. Defendant does not provide any explanation for his anticipated motion, but it would
 appear to lack a good faith basis.


                                                               2
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 3 of 10 PageID #: 623




    Defenses being asserted:
        1. Defendant Rivelli has not violated any rights, privileges or immunities secured
           to Plaintiff by the Constitution or laws of the United States or of the State of
           New York or any political subdivision thereof, nor has defendant Rivelli
           violated any act of Congress providing for the protection of civil rights.
        2. Any injury alleged to have been sustained resulted from Plaintiff’s own
           culpable or negligent conduct and/or the intervening conduct of third parties
           and was not the proximate result of any act of defendant Rivelli.
        3. Plaintiff provoked any incident.
        4. Defendants Rivelli has not violated any clearly established constitutional or
           statutory right of which a reasonable person would have known, and
           therefore, is entitled to qualified immunity.
        5. Any force used was reasonable, necessary and justified.
        6. There was probable cause for plaintiff’s arrest and prosecution.
        7. Plaintiff has failed to mitigate his alleged damages.
    Claims previously asserted, which are not to be tried:

    a. Unlawful Stop and Search
    b. Monell
    c. Failure to Intervene
    Defenses to claims previously asserted, which are not to be tried:

        1. There was reasonable suspicion, probable cause and/or exigent
           circumstances for any alleged stop or search.
        2. Punitive damages cannot be assessed against defendant City of New York.

 5. Jury or Bench Trial:
    The trial will be by jury. It is anticipated that trial will require two to three Court
 days, exclusive of deliberations.

 6. Consent to Trial by a Magistrate Judge:
    The parties have not consented to a trial of this matter by a Magistrate Judge.


                                               3
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 4 of 10 PageID #: 624




 7. Stipulations (proposed):
    a. Plaintiff was arrested on February 20, 2014 and spent 28 hours in custody
    before being released.

 8. Witnesses:

     Plaintiff’s Witnesses:
     a. Jemal Earle – Plaintiff (in person);
     b. Anthony Rivelli- Defendant and Police Officer (in person);
     c. David Perez – Police Officer (in person);
     d. Steven Crozier – Sergeant (in person);
     e. Marc Rudon – Police Officer (in person);
     f. Rohan Shaw – Police Officer (in person);
     g. Nicole Bell (in person);2
     h. Allah Brown (in person);
     i. NYPD/QDA/Queens Criminal Court Custodian of Records (to be called only
 to the extent exhibits cannot be admitted by stipulation) (in person); and
     j. Christopher Green (in person).3

     Defendants’ Proposed Witnesses:
               1. Police Officer Anthony Rivelli
               2. Police Officer David Perez
               3. Police Officer Marc Rudon




 2 Defendant intends to move in limine to preclude the testimony of Ms. Bell and Mr. Brown on the basis that neither
 individual has personal information regarding the incident.

 Plaintiff respectfully refers the Court to Footnote 1. Plaintiff submits that Ms. Bell and Mr. Brown were properly
 designated as damages witnesses and are competent to testify.

 3Defendant intends to move in limine to preclude the testimony of Mr. Green on the basis that he was not disclosed by
 plaintiff pursuant to Fed. R. Civ. P. 26.

 Plaintiff respectfully refers the Court to Footnote 1. As plaintiff will explain in his in limine briefing, defendant himself
 designated this individual as a trial witness.



                                                              4
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 5 of 10 PageID #: 625




 Defendants reserve the right to call any of the proposed witnesses listed by Plaintiff
 and also reserve the right to call additional witnesses for purposes of rebuttal and/or
 impeachment.
 9.Deposition Testimony:
    Deposition Testimony to Be Offered by Plaintiff on His Case in Chief:
    Plaintiff intends to offer the following deposition testimony by defendant Rivelli:
 page 69, line 4 through page 73, line 23. To the extent any witness is unavailable at the
 time of trial, plaintiff intends to offer deposition testimony to the extent permitted
 under the Federal Rules. Plaintiff also intends to use witnesses’ deposition testimony
 on cross-examination as permitted under the Rules.

     Defendant Rivelli objects to plaintiff’s use of deposition testimony of any witness,
 including especially any non-party witness, unless plaintiff has made a showing that the
 witness is unavailable as defined by Rule 804 of the Federal Rules of Evidence.
 Defendant Rivelli further objects to plaintiff’s use of the identified testimony on the
 basis that it is not relevant pursuant to Rule 402 of the Federal Rules of Evidence and
 that it is prejudicial, confusing, and a waste of time pursuant to Rule 403 of the Federal
 Rules of Evidence.
    Defendant’s Deposition Designations: Defendant Rivelli is not designating any prior
 sworn testimony for his case-in-chief, but respectfully reserves the right to utilize
 deposition testimony in any manner authorized by the Federal Rules of Evidence and
 the Federal Rules of Civil Procedure should it become necessary, e.g. for impeachment.
 10. Exhibits:
    a) For any stipulations, please see § 7 supra.
    b) Exhibits to Be Offered by Plaintiff
     Plaintiff reserves the right to move to redact any inadmissible portion(s) of an
 exhibit offered by any party. Plaintiff further reserves the right to utilize deposition
 testimony in any manner authorized by the Federal Rules of Evidence and Federal Rules
 of Civil Procedure.




                                              5
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 6 of 10 PageID #: 626




       Ex # Description                                                       Stipulated?             Objection4

       1         Video footage from DMV                                       Yes

       2         Department of Motor Vehicles Traffic                                                 FRE       8025
                 Violations Bureau Hearing Transcript                                                 (hearsay)
                 dated February 20, 2014, P1-10

       3         Memo book entry, defendant officer                                                   FRE         402
                 Rivelli, February 20, 2014; P11, D12-13,                                             (relevance),
                 D44-45, D54-55 (all copies)                                                          403
                                                                                                      (prejudice,
                                                                                                      confusion,
                                                                                                      waste of time),
                                                                                                      802 (hearsay)

       4         Memo book entry, defendant officer                                                   FRE         402
                 Perez, February 20, 2014; P12-P14 (all                                               (relevance),
                 copies)                                                                              403
                                                                                                      (prejudice,
                                                                                                      confusion,
                                                                                                      waste of time),
                                                                                                      802 (hearsay)

       5         Omni form arrest report, February 20,                                                FRE         402
                 2014, P15-P17                                                                        (relevance),
                                                                                                      403
                                                                                                      (prejudice,
                                                                                                      confusion,
                                                                                                      waste of time),
                                                                                                      802 (hearsay)


 4 Defendant reserves the right to amend and/or supplement their objections until after Plaintiff produces pre-marked
 exhibits. Defendant further reserves the right to use any exhibits listed by Plaintiff.

 Plaintiff objects to Footnote 4 inasmuch as plaintiff identified his exhibits by Bates range and has thereby provided
 defendant with a reasonable opportunity to review the exhibits being offered for trial. Plaintiff also reserves the right to
 use any exhibits listed by defendant.
 5If it should please the Court, this objection is improper insofar as defendant has listed the identical document in his
 exhibit list.


                                                              6
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 7 of 10 PageID #: 627




    6      Scratch arrest report, P18                           FRE         402
                                                                (relevance),
                                                                403
                                                                (prejudice,
                                                                confusion,
                                                                waste of time),
                                                                802 (hearsay)

    7      Perez Criminal court complaint,                      FRE         402
           February 20, 2014, P21-P22; D7-8, D18-               (relevance),
           19, D24-25 (all copies)                              403
                                                                (prejudice,
                                                                confusion,
                                                                waste of time),
                                                                802 (hearsay)

    8      Rivelli Criminal court complaint, March              FRE       802
           4, 2016, D16-17, D27 (all copies)                    (hearsay)

    9      Black & white photographs, depicting                 FRE         402
           the location and layout of the subject               (relevance),
           area, P23-P35                                        403
                                                                (prejudice,
                                                                confusion,
                                                                waste of time)
    10     Arrest Report for Plaintiff dated                    FRE 402
           February 20, 2014 - D1-3 (all copies)                (relevance),
                                                                403
                                                                (prejudice,
                                                                confusion,
                                                                waste of
                                                                time), 802
                                                                (hearsay)
    11     OLPA, D4-5                                           FRE 403
                                                                (prejudice,
                                                                confusion,
                                                                waste of time)
    12     Certificate of Disposition, D6                       FRE 402
                                                                (relevance);
                                                                FRE 403


                                            7
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 8 of 10 PageID #: 628




                                                                                                       (prejudice,
                                                                                                       confusion,
                                                                                                       waste of
                                                                                                       time); 802
                                                                                                       (hearsay)
       13        Criminal Court Action Sheet, D9-11                                                    FRE 403
                                                                                                       (prejudice,
                                                                                                       confusion,
                                                                                                       waste of
                                                                                                       time), 802
                                                                                                       (hearsay)
       14        Queens DA Jacket, D14                                                                 FRE 403
                                                                                                       (prejudice,
                                                                                                       confusion,
                                                                                                       waste of
                                                                                                       time), 802
                                                                                                       (hearsay)
       15        DA file documents, D20, 22-23, D27,                                                   FRE 402
                 D50-53                                                                                (relevance),
                                                                                                       FRE 403
                                                                                                       (prejudice,
                                                                                                       confusion,
                                                                                                       waste of
                                                                                                       time), FRE
                                                                                                       802 (hearsay)
       16        Command Log Entry, D57                                                                FRE 802
                                                                                                       (hearsay)
       17        CCRB File No. 2013-04499, D350-7626                                                   FRE         402
                                                                                                       (relevance),
                                                                                                       403
                                                                                                       (prejudice,
                                                                                                       confusion,
                                                                                                       waste of time),
                                                                                                       404
                                                                                                       (propensity),
                                                                                                       802 (hearsay)



 6Defendant intends to move in limine to preclude this exhibit. Plaintiff objects and respectfully refers the Court to
 Footnote 1.


                                                              8
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 9 of 10 PageID #: 629




       18         IAB Resume Excerpt for defendant                                                      FRE         402
                  Rivelli, IA No. 06-06205, D10357                                                      (relevance),
                                                                                                        403
                                                                                                        (prejudice,
                                                                                                        confusion,
                                                                                                        waste of time),
                                                                                                        404
                                                                                                        (propensity),
                                                                                                        802 (hearsay)
       19         Sgt. Crozier memo-book entry, D1566-                                                  FRE         402
                  67 (all copies)                                                                       (relevance),
                                                                                                        403
                                                                                                        (prejudice,
                                                                                                        confusion,
                                                                                                        waste of time),
                                                                                                        802 (hearsay)

                    Defendant’s Proposed Exhibits:
     Exhibit                   Exhibit Description                                   Plaintiff’s Objections
     Number
        A           Video of Incident                                    No objection

        B           Transcript of 2/20/2014 Hearing                      No objection

        C           Excerpt from 2/20/2014 105th No objection
                    Precinct Command Log
        D           Workplace Violence Report                            Plaintiff objects pursuant to FRE 403
                                                                         (prejudice, confusion, waste of time),
                                                                         FRE 602 (lacks foundation), FRE
                                                                         802 (hearsay)




 7Defendant intends to move in limine to preclude this exhibit. Plaintiff objects and respectfully refers the Court to Footnote
 1.


                                                               9
Case 1:16-cv-00171-SJ-RML Document 74 Filed 06/04/20 Page 10 of 10 PageID #: 630




 Dated:      June 4, 2020
             Brooklyn, New York

                                           Respectfully submitted,
                                                   /s/
                                             Baree N. Fett
                                             Gabriel P. Harvis
                                             Elefterakis, Elefterakis & Panek
                                             80 Pine Street, 38th Floor
                                             New York, New York 10005
                                             bfett@eeplaw.com
                                             gharvis@eeplaw.com
                                             (212) 532-1116
                                             (212) 532-1176 (fax)

                                           Attorneys for plaintiff Jemal Earle



                                              /s/
                                           Angharad Wilson
                                           New York City Law Department
                                           100 Church Street
                                           New York, New York 10007
                                           awilson@law.nyc.gov
                                           (212) 356-2572
                                           (212) 788-9776 (fax)

                                           Attorneys for defendant Anthony Rivelli



 SO ORDERED:



 ________________________________
 HON. STERLING JOHNSON, JR.
 U.S. DISTRICT JUDGE




                                      10
